Martin, J.
The defendant is appellant from a judgment on his note. His principal defence is that the suit originated by process of attachment issued on an affidavit which he alleges is insufficient and untrue, and that the court erred in giving judgment for interest at the rate of more than eight per cent.
The plaintiff’s affidavit states the amount of the debt, and that the defendant is on the eve of leaving the State forever, and conceals himself to avoid being cited. The latter has made a vain effort to disprove the allegations of the plaintiff, who has corroborated them by testimony.
The note sued on bears date the 9th of September, 1843, and calls for interest at the rate of ten per cent. The act of the legislature reducing the rate of conventional interest to eight per cent, is of the year 1844.

Judgment affirmed.